Case: 12-13283   Date Filed: 03/04/2013   Page: 1 of 10




                                                        [DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-13283
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:09-cr-20710-ASG-2



UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,

                                versus


JULIO ROLON,
RODOLFO ORTIZ,

                                                      Defendants-Appellants.




                     ________________________

             Appeals from the United States District Court
                 for the Southern District of Florida
                    ________________________

                          (March 4, 2013)
              Case: 12-13283    Date Filed: 03/04/2013    Page: 2 of 10

Before CARNES, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Defendants Julio Rolon and Rodolfo Ortiz appeal their 240-month sentences

imposed on remand for resentencing on Count 5, which was one of seven counts of

conviction. Count 5 charged the Defendants with conspiracy to use, carry, and

possess a firearm in furtherance of a drug-trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A) and (o). After review, we affirm.

                           I. BACKGROUND FACTS

      Following a jury trial, the Defendants were convicted of: (1) conspiracy to

possess with intent to distribute five kilograms or more of cocaine, in violation of

21 U.S.C. § 846 (Count 1); (2) attempted possession with intent to distribute five

kilograms or more of cocaine, in violation of 21 U.S.C. § 846 and 18 U.S.C. § 2

(Count 2); (3) conspiracy to interfere with commerce by threats or violence, in

violation of 18 U.S.C. § 1951(a) (Count 3); (4) attempt to interfere with commence

by threats or violence, in violation of 18 U.S.C. §§ 1951(a) and 2 (Count 4); (5)

conspiracy to use, carry, and possess a firearm in furtherance of a drug-trafficking

crime, in violation of 18 U.S.C. § 924(c)(1)(A) and (o) (Count 5); and (6) using,

carrying, and possessing a firearm in furtherance of a drug-trafficking crime, in

violation of 18 U.S.C. §§ 924(c)(1)(A) and 2 (Count 6). In addition, Ortiz and

Rolon were each convicted of one count of being a felon in possession of a


                                             2
                 Case: 12-13283   Date Filed: 03/04/2013   Page: 3 of 10

firearm, in violation of 18 U.S.C. §§ 922(g) and 924(e) (Counts 8 and 9,

respectively).

      The district court sentenced Ortiz to: (1) concurrent life sentences on Counts

1, 2, 5 and 8; (2) concurrent 240-month sentences on Counts 3 and 4; and (3) a

consecutive life sentence on Count 6. Rolon was sentenced identically to

concurrent life sentences on Counts 1, 2, 5 and 9, to concurrent 240-month

sentences on Counts 3 and 4, and a mandatory, consecutive life sentence on

Count 6.

A.    First Appeal

      In the Defendants’ first appeal before this Court, the Defendants raised

multiple conviction and sentencing issues. As to their convictions, Ortiz and

Rolon challenged: (1) the indictment; (2) the closing arguments; (3) two jury

instructions; and (4) the Allen charge. As to their sentences, the Defendants

argued that: (1) Ortiz’s prior conviction for resisting an officer with violence was

no longer a predicate offense qualifying him for career offender status under

U.S.S.G. § 4B1.2; (2) Ortiz’s life sentences were substantively unreasonable; (3)

Rolon should not have been subject to a mandatory consecutive life sentence on

Count 6 pursuant to 18 U.S.C. § 3559(c) because two of his prior convictions were

not validated at sentencing; and (4) Rolon’s consecutive life sentence on Count 6

violated the Eighth Amendment.


                                              3
              Case: 12-13283     Date Filed: 03/04/2013    Page: 4 of 10

      We affirmed “all of Ortiz’s and Rolon’s convictions and sentences except as

to their [life] sentences on Count 5,” which we concluded exceeded the applicable

240-month statutory maximum in 18 U.S.C. § 924(o). See United States v. Rolon,

445 F. App’x 314, 318 n.4, 332 (11th Cir. 2011), cert. denied, ___ U.S. ___, 132 S.

Ct. 1818 (2012) (“Rolon I”). Accordingly, we vacated “Ortiz’s and Rolon’s

sentences as to Count 5 and REMAND[ED] to the district court for resentencing

on Count 5.” Id. at 332.

B.    Remand Before the District Court

      On remand, the Defendants asked for sentences significantly below the 240-

month statutory maximum applicable to Count 5 due to their post-sentencing

rehabilitation and in light of the severity of the sentences already imposed on their

other counts. Although the Defendants agreed that this Court’s remand limited the

district court to resentencing only on Count 5, they also argued that their life

sentences on other counts violated the Eighth Amendment.

      On remand, the district court refused to entertain the Defendants’ arguments

with respect to counts other than Count 5, stating that the matter was remanded “to

resentence as to Count 5” and it would not “reopen the whole sentencing hearing.”

The district court sentenced Defendants Ortiz and Rolon to 240 months’

imprisonment on Count 5, to run concurrently with their concurrent 240-month and




                                              4
              Case: 12-13283      Date Filed: 03/04/2013     Page: 5 of 10

life sentences on their other counts, and left intact the rest of their original

sentences. This appeal followed.

        II. MANDATE RULE AND LAW OF THE CASE DOCTRINE

      In this second appeal, both Defendants raise challenges to their original

sentences on counts other than Count 5. Specifically, the Defendants argue that

their consecutive life sentences on Count 6 and their concurrent life sentences on

Counts 1, 2, 8 and 9 constitute cruel and unusual punishment in violation of the

Eighth Amendment and are substantively unreasonable. Under the mandate rule,

the district court properly limited the resentencing to Count 5 and refused to

reconsider the original sentences on Counts 1 through 4 and 6 through 9. See

United States v. Davis, 329 F.3d 1250, 1252 (11th Cir. 2003) (“If the appellate

court issues a limited mandate, . . . the trial court is restricted in the range of issues

it may consider on remand”); United States v. Tamayo, 80 F.3d 1514, 1520 (11th

Cir. 1996) (explaining that under the mandate rule, which is an application of the

law of the case doctrine, a district court properly limits its resentencing to

consideration of the remanded issue).

      Not only are the Defendants’ challenges to their life sentences on Counts 1,

2, 6, 8 and 9 barred by the mandate rule, they are also barred by general application

of law of the case doctrine. In their first appeal, the Defendants challenged their

life sentences as to these counts, including an Eighth Amendment claim as to


                                                5
               Case: 12-13283        Date Filed: 03/04/2013      Page: 6 of 10

Count 6, and this Court affirmed those sentences and explicitly rejected the

Defendants’ Eighth Amendment argument based on our precedent. See Rolon I,

445 F. App’x at 332. As such, under the law of the case, the Defendants may not

raise the same or additional challenges to these life sentences in a subsequent

appeal. See United States v. Jordan, 429 F.3d 1032, 1035 (11th Cir. 2005) (“The

law of the case doctrine bars relitigation of issues that were decided, either

explicitly or by necessary implication, in an earlier appeal of the same case.”);

United States v. Escobar-Urrego, 110 F.3d 1556, 1560 (11th Cir. 1997) (explaining

that the law of the case doctrine provides that “a legal decision made at one stage

of the litigation, unchallenged in a subsequent appeal when the opportunity existed,

becomes the law of the case for future stages of the same litigation, and the parties

are deemed to have waived the right to challenge that decision at a later time”). 1

       There is also no merit to the Defendants’ argument that their Eighth

Amendment challenge to their life sentences fall within the manifest injustice

exception to the law of the case doctrine. See Jordan, 429 F.3d at 1036 (addressing

exception to law of the case doctrine “where we are convinced our decision in the

prior appeal is clearly erroneous and following it would work a manifest


       1
         The mandate rule and the law of the case doctrine also bar: (1) Defendant Rolon’s
arguments that he was entitled to a downward departure pursuant to U.S.S.G. §§ 5K2.12 and
5K2.13 based on his documented history of mental-health issues and that his life sentences on
Counts 1, 2, 6, and 9 exceeded the statutory maximum under 21 U.S.C. § 841(b)(1)(C) because
his offenses did not involve actual drugs; and (2) Defendant Ortiz’s argument that he lacks the
required predicate offenses necessary to qualify as a career offender.
                                                   6
               Case: 12-13283        Date Filed: 03/04/2013       Page: 7 of 10

injustice”). In Rolon I, we correctly concluded that precedent foreclosed the

Defendants’ Eighth Amendment challenge to their life sentences. 2 See United

States v. Willis, 956 F.2d 248, 251 (11th Cir. 1992) (rejecting Eighth Amendment

challenge to mandatory life sentence under 21 U.S.C. § 841(b)(1)(A) resulting

from the defendant’s prior convictions); see also Harmelin v. Michigan, 501 U.S.
957, 994, 111 S. Ct. 2680, 2701 (1991); Rummel v. Estelle, 445 U.S. 263, 284-85,

100 S. Ct. 1133, 1144-45 (1980). To the extent the Defendants argue their new

240-month sentences on Count 5 are also cruel and unusual, this new Eighth

Amendment claim similarly lacks merit in light of our precedent.

                     III. SUBSTANTIVE REASONABLENESS

       Defendant Rolon argues that his 240-month sentence on Count 5 is

substantively unreasonable and that the district court should have granted his

request for a downward variance based on Rolon’s good institutional record as an

inmate at USP Coleman.

       We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007). In reviewing for reasonableness, we first consider whether the district

court committed any significant procedural error and then whether the sentence is

       2
         Although in the first appeal, Defendant Rolon’s brief raised the Eighth Amendment
claim, we noted in Rolon I that the Defendants adopted all relevant portions of each other’s
briefs and where applicable, we considered each issue with respect to both defendants. See
Rolon I, 445 F. App’x at 321 n.16.
                                                   7
                Case: 12-13283        Date Filed: 03/04/2013         Page: 8 of 10

substantively unreasonable under the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances.3 United States v. Pugh, 515 F.3d 1179, 1190

(11th Cir. 2008). 4 The abuse of discretion standard “allows a range of choice for

the district court, so long as that choice does not constitute a clear error in

judgment.” United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. Cir. 2010) (en

banc), cert. denied, ___ U.S. ___, 131 S. Ct. 1813 (2011) (internal quotation marks

omitted).

       The weight to be given each § 3553(a) factor is within the district court’s

sound discretion, and we will not substitute our judgment for the district court’s in

weighing those factors. United States v. Amedeo, 487 F.3d 823, 832 (11th Cir.

2007). At resentencing, in addition to considering the § 3553(a) factors, the

district court may consider evidence of a defendant’s post-sentencing rehabilitation

       3
          Defendant Rolon does not argue that his sentence is procedurally unreasonable. He
does, however, complain that he was not given the revised Presentence Investigation Report
(“PSI”) until eight days before the resentencing hearing, in violation of Federal Rule of Criminal
Procedure 32(e) and 18 U.S.C. § 3552(d). Any error in this regard was harmless given that: (1)
the parties agreed that the resentencing was limited to sentencing on Count 5 with the correct
statutory maximum, an issue to which Rolon did not object and about which witnesses could not
testify; (2) the parties acknowledged that the revised PSI was identical to the original PSI, except
for the corrected statutory maximum as to Count 5; and (3) Rolon argued for a sentence below
the 240-month statutory maximum as to Count 5. See United States v. Willis, 649 F.3d 1248,
1257-58 (11th Cir. 2012), cert. denied, ___ U.S. ___, 132 S. Ct. 2733 (2012).
       4
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)
the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).
                                                      8
              Case: 12-13283     Date Filed: 03/04/2013   Page: 9 of 10

and, where appropriate, may vary downward on that basis. Pepper v. United

States, 562 U.S. ___, ___, 131 S. Ct. 1229, 1241 (2011). The party challenging the

sentence bears the burden of proving the sentence is unreasonable in light of the

record and the § 3553(a) factors. United States v. Talley, 431 F.3d 784, 788 (11th

Cir. 2005).

      Here, Defendant Rolon has not shown that his 240-month sentence on Count

5, run concurrent to his other 240-month sentences (on Counts 3 and 4) and his life

sentences (on Counts 1, 2 and 9), was unreasonable. The district court rejected

Rolon’s request for a downward variance and concluded that a 240-month sentence

on Count 5 was warranted “based on the seriousness of the offense and to promote

respect for the law and to provide just punishment for the offense, and to afford

adequate deterrence to criminal conduct and protect the public from further crimes

of the defendant.” The district court heard Rolon’s mitigation argument that he

had no prison disciplinary record and was paying his special assessment with

earnings from his work in prison. The district court stated, however, that it did not

think Rolon’s post-sentencing rehabilitation “would outweigh the other factors that

[it] had reviewed in the sentencing hearing last time.” Rolon has given us no

reason to disturb the district court’s judgment in weighing the factors. In light of




                                              9
               Case: 12-13283       Date Filed: 03/04/2013       Page: 10 of 10

Rolon’s extensive criminal history and the seriousness of his offenses, we cannot

say the district court imposed an unreasonable sentence on Count 5.5

       AFFIRMED.




       5
         The Defendants’ motion to stay their appeal pending the Supreme Court’s ruling in
Alleyne v. United States, No. 11-9335, is denied. The Defendants were not subject to an
enhanced mandatory minimum sentence under 18 U.S.C. § 924(c)(1)(A)(ii) or (iii) for
brandishing or discharging a firearm and have never raised the issue presented in Alleyne in
either the district court or this Court.
                                                   10